DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is in response to Applicant’s amendment in which claim 1 has been amended and claims 1-5 remain pending.
Claim Objections
Claim 1 is objected to because of the following informalities:  Claim 1 recites the limitation “base hill” in lines 9-10 and 12. It appears that these limitations should read --base heel--.  Appropriate correction is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 1 and 2 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Milk et al. (US 3,225,466), herein Milk.
Regarding claim 1, Milk discloses a shoe (shoe 10) with a replaceable heel, the shoe comprising: a shoe body including an outsole (sole 12, heel section 14) configured to support an overall sole of a foot of a user and an upper (as seen in Fig. 1) configured to surround the foot of the user; a base heel (attachment device 16) formed to protrude from a bottom surface of the outsole of the shoe body and provided with a first coupling portion (threaded boss 26); and a replaceable heel (heel 38) coupled to a 
Regarding claim 2, Milk discloses that a coupling structure for the first coupling portion and the second coupling portion is an internal and external-thread coupling structure (threads 27, 40).

Claim(s) 1 and 3 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Morishita (JP 05-091407).
 Regarding claim 1, Morishita discloses a shoe with a replaceable heel, the shoe comprising: a shoe body (shoe body 1) including an outsole configured to support an overall sole of a foot of a user and an upper configured to surround the foot of the user; a base heel formed to protrude from a bottom surface of the outsole of the shoe body and provided with a first coupling portion (fixture 2); and a replaceable heel (heel 3) coupled to a bottom of the base heel and provided with a second coupling portion that is formed at a location opposite to the first coupling portion and is coupled with the first coupling portion; wherein the first coupling portion is a protrusion that is protruded from the base heel and the second coupling portion is a groove that is depressed from a top side of the replaceable heel and that receives the protrusion; wherein a thickness of the base heel is thinner than that of the first coupling portion (as seen in Fig. 4), and a thickness of the replaceable heel is thicker than that of the first coupling portion (as seen in Fig. 4) (Fig. 4, annotated below).
.

    PNG
    media_image1.png
    419
    752
    media_image1.png
    Greyscale

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Milk, as applied to claim 1, in view of Gillead (US 3,478,447).
Milk does not disclose a functional heel made of a different material. Gillead teaches a shoe having a replaceable heel (lift portion 20). A functional heel (top lift 44) made of a different material (such as rubber) is further provided on a bottom of the replaceable heel (column 2, lines 59-65; Fig. 1). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed .

Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Morishita, as applied to claims 1 and 3, in view of Bonawitz (US 1,439,600).
Morishita does not disclose the specific shape of the first and second coupling portions. Bonawitz teaches a shoe with a replaceable heel, the shoe comprising: a shoe body including an outsole (bottom 1) configured to support an overall sole of a foot of a user and an upper (as seen in Fig. 3-5) configured to surround the foot of the user: a base heel (lift 2) formed to protrude from a bottom surface of the outsole of the shoe body and provided with a first coupling portion (central opening 4); and a replaceable heel (heel 8) coupled to a bottom of the base heel and provided with a second coupling portion (projection 9) that is formed at a location opposite to the first coupling portion and is coupled with the first coupling portion. A coupling structure for the first coupling portion and the second coupling portion is a protrusion-groove interference fitting structure, and the first coupling portion and the second coupling portion are formed in polygonal shapes (page 1, lines 51-94; page 2, lines 7-11; Fig. 1-5). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the first and second coupling portions of Morishita in a polygonal shape, as taught by Bonawitz, in order to prevent unwanted rotation of the replaceable heel in relation to the shoe.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-5 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHARON M PRANGE whose telephone number is (571)270-5280.  The examiner can normally be reached on M-F 8:30-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoa Huynh can be reached on (571) 272-4888.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained 






/SHARON M PRANGE/               Primary Examiner, Art Unit 3732